DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bansemir et al. (U.S. 6,179,086) in view of Zamani (U.S. 2009/0189111 A1).
     Bansemir et al. teaches a core material with multiple through holes, with top and bottom fiber reinforced resin face sheets (abstract, Figure 2).  A sound absorbing layer of polymer foam can be put between the core and the bottom face sheet (element 22).  Zamani teaches the use of a polymer foam that has nano-fillers that may be nano-tubes or nano-fibers of carbon, or graphite platelets (sections 0032, 0037 and 0039) in order to increase low frequency sound absorption (sections 0047, 0048 0049, 0050).  The instant invention claims the use of nano-sized one- and two-dimensional fillers in polymer films and foams in order to increase sound absorption when used with central cores with holes.  It would have been obvious to one of ordinary skill in the art to have to have added carbon nano fibers and graphite platelets to the polymer sound absorbing foam of Bansemir et al. in order to increase the low frequency response of the foam because of the teachings of Zamani.  Selection of specific layer thickness, weight percentage of particles and foam porosity depending on the desired sound absorption is taken as being within the ordinary skill of the art absent unexpected results.  Regarding the micro cavity orientation and aspect ratios in . 

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (U.S. 8,079,443 B2) in view of Zamani (U.S. 2009/0189111 A1).
     Keller et al. teaches a core material with multiple through holes, with top and bottom fiber reinforced resin face sheets (abstract, Figure 2).  A sound absorbing layer of polymer foam can be put between the core and both the top and bottom face sheets (elements 114 and 132).  Zamani teaches the use of a polymer foam that has nano-fillers that may be nano-tubes or nano-fibers of carbon, or graphite platelets (sections 0032, 0037 and 0039) in order to increase low frequency sound absorption (sections 0047, 0048 0049, 0050).  The instant invention claims the use of nano-sized one- and two-dimensional fillers in polymer films and foams in order to increase sound absorption when used with central cores with holes.  It would have been obvious to one of ordinary skill in the art to have to .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
     The teachings of Sanborn are similar to those of Keller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one 
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783